Motion to resettle order granted, so that it shall contain these additional provisions: The defendant may retax the costs which accrued to it prior to the service of plaintiff’s amended complaint, within five days after the entry of this order and notice thereof, and all proceedings on the part of plaintiff in this action are hereby stayed until said costs are paid, and for thirty days thereafter; if such costs are not' paid within ten days after such retaxation, defendant may apply at Special Term for an order dismissing the complaint, or for such other and further relief as may be just. Present — Jenks, P. J., Hirsehberg, Burr, Woodward and Rich, JJ.